Title: To John Adams from C. W. F. Dumas, 1 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur

ca. 1 juin 1781


Mr. Rosenblad, porteur de la présente, est le Gentilhomme Suédois, dont j’ai eu l’honneur de vous parler ici, et pour lequel vous m’avez promis de vous interesser, afin de lui procurer le passage franc en Amerique sur quelqu’un des bâtimens qui partiront pour le Continent. Les témoignages irrécusables que j’ai reç sur son sujet, ceux qu’il est en état de produire lui-même, sa personne que j’ai eu l’avantage de cultiver, et le mérite que je lui ai reconnu, me font espérer qu’il ne sera pas difficile de lui procurer la satisfaction qu’il demande, de pouvoir aller se signaler contre les Anglois, dans l’Armée Américaine, comme simple Soldat volontaire, et de payer de sa personne en la même qualité pendant le trajet. Sans parler de sa naissance, qui est distinguée, sa qualité d’Officer Ingénieur en sa patrie, rempli de connoissances, de talens, d’expérience et de sentimens, la pureté de ses moeurs et la sagesse de sa conduite, me persuadent que dans l’humble position dans laquelle il ambitionne noblement de se distinguer l’Armée Américaine fera en lui une acquisition très estimable. Je crains, Monsieur, qu’il ne vous trouve pas de retour à Amsterdam; mais j’espere que Mr. Thaxter voudra bien suppléer autant qu’il pourra à votre absence, et lui dire aussi le jour où il pourra vous voir à votre retour. J’ai l’honneur d’être avec un trèsgrand respect, Monsieur Votre très-humble & très obeissant serviteur

Dumas

